In an action to recover damages for personal injuries, Parker & Waichman, LLR and Michael S. Lamonsoff, the plaintiffs former attorneys, appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated March 2, 2006, which, upon the settlement of the action and upon the application by Jonah Grossman, one of the plaintiffs current attorneys, for a division of attorneys’ fees, determined, after a hearing, that they had been discharged for cause and, therefore, were not entitled to any part of the attorneys’ fees.
Ordered that the order is affirmed, with costs.
Following the settlement of the plaintiffs personal injury action against the defendant City of New York, a fee dispute arose between the plaintiff’s former and current attorneys, and conflicting claims were made as to whether the former attorneys had been discharged with or without cause. The Supreme Court *710properly held a hearing to resolve the issue (see Byrne v Leblond, 25 AD3d 640, 642 [2006]), and determined that the former attorneys had been discharged for cause. Based on the evidence presented at that hearing, we discern no basis to disturb the Supreme Court’s determination (see Matter of Stevens, 252 AD2d 654, 655-656 [1998]).
In light of our determination, we do not address the appellants’ remaining contention. Crane, J.E, Goldstein, Fisher and Lifson, JJ, concur.